UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER:1-13861 MED-EMERG INTERNATIONAL INC. (Exact Name of Registrant as Specified in Its Charter) PROVINCE OF ONTARIO, CANADA N/A (State or Other Jurisdiction of Incorporation or Organization) (IRS Employment Identification No.) 6711 Mississauga Road, Suite 404 Mississauga, Ontario, Canada L5N 2W3 (Address of Principal Executive Offices) (Zip Code) (905) 858-1368 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of November 14, 2007, 58,277,696 of the registrant’s common shares were outstanding. The aggregate market value of the shares of the issuer's common stock held by non-affiliates was approximately $4.1 million based on the last reported sale price of $0.16 per share on November 13, 2007 as quoted on the OTC Bulletin Board. 1 MED-EMERG INTERNATIONAL INC. TABLE OF CONTENTS Page PART I:FINANCIAL INFORMATION 3 ITEM 1.CONDENSED FINANCIAL STATEMENTS 3 Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 4 Consolidated Statements of Deficit for the three and nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Loss for the three and nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statement of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 6 Consolidated Statement of Cash Flows for the three and nine months ended September 30, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM 4: CONTROLS AND PROCEDURES 32 PART II:OTHER INFORMATION 33 ITEM 1A.RISK FACTORS 33 ITEM 6. EXHIBITS 33 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements, which are other than statements of historical facts. These statements are subject to uncertainties and risks including, but not limited to, product and service demand and acceptance, changes in technology, economic conditions, the impact of competition and pricing, government regulation, and other risks described in this document and in other reports filed from time to time with the Securities and Exchange Commission. All such forward-looking statements are expressly qualified by these cautionary statements and any other cautionary statements that may accompany the forward-looking statements. In addition, Med- Emerg International Inc. disclaims any obligations to update any forward-looking statements to reflect events or circumstances after the date hereof. PART I:FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS 3 Med-Emerg International Inc. Consolidated Balance Sheets As at September 30, 2007 and December 31, 2006 (in US$) September 30 December 31 2007 2006 ASSETS (Unaudited) Current assets Cash $ 2,178,026 $ 4,028,128 Accounts receivable 3,523,434 2,497,610 Prepaid expenses and other 458,359 76,045 Discontinued operations (Note 4) - 463,870 6,159,819 7,065,653 Property, plant and equipment 1,318,042 597,543 Goodwill 237,596 237,596 Other intangible assets 445 - Deferred clinic set-up costs 123,347 - $ 7,839,249 $ 7,900,792 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 2,856,476 $ 2,273,061 Discontinued operations (Note 4) 631,950 880,373 3,488,426 3,153,434 Long-term liabilities Long-term debt 299,995 453,369 Discontinued operations (Note 4) 57,629 280,873 Redeemable, convertible Series I Special shares (Note 6a) 3,115,239 2,589,159 3,472,863 3,323,401 6,961,289 6,476,835 Contingent liabilities (Note 10) SHAREHOLDERS' EQUITY Capital stock (Note 6) 16,420,668 16,420,668 Contributed surplus (Note 7) 3,106,792 3,106,792 Deficit (17,929,711 ) (17,253,951 ) Accumulated other comprehensive income (719,789 ) (849,552 ) 877,960 1,423,957 $ 7,839,249 $ 7,900,792 The accompanying notes are an integral part of these consolidated financial statements. 4 Med-Emerg International Inc. Consolidated Statement of Deficit For the three and nine months ended September 30, 2007 and September 30, 2006 (Unaudited) (in US$) THREE MONTHS ENDED NINE MONTHS ENDED September 30 September 30 September 30 September 30 2007 2006 2007 2006 Balance, beginning of period, as previously reported $ (17,717,430 ) $ (17,316,257 ) $ (17,253,951 ) $ (18,077,662 ) Financial instruments - recognition and measurement (Note 3a) - - 16,972 - Balance, beginning of period (17,717,430 ) (17,316,257 ) (17,236,979 ) (18,077,662 ) Income (loss) attributable to common shareholders (212,281 ) 357,455 (692,732 ) 1,118,860 Balance, end of period $ (17,929,711 ) $ (16,958,802 ) $ (17,929,711 ) $ (16,958,802 ) Med-Emerg International Inc. Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Loss For the three and nine months ended September 30, 2007 and Septermber 30, 2006 (Unaudited) (in US$) THREE MONTHS ENDED NINE MONTHS ENDED September 30 September 30 September 30 September 30 2007 2006 2007 2006 Net income (loss) attributable to common shareholders $ (212,282 ) $ 357,455 $ (692,732 ) $ 1,118,860 Other comprehensive income Change in cumulative translation adjustment 47,957 37,312 129,763 62,537 Comprehensive income (loss) for the period, attributable to common shareholders $ (164,325 ) $ 394,767 $ (562,969 ) $ 1,181,397 Accumulated other comprehensive loss, beginning of period $ (767,746 ) $ (767,662 ) $ (849,552 ) $ (792,887 ) Other comprehensive income 47,957 37,312 129,763 62,537 Accumulated other comprehensive loss, end of period $ (719,789 ) $ (730,350 ) $ (719,789 ) $ (730,350 ) The accompanying notes are an integral part of these consolidated financial statements. 5 Med-Emerg International Inc. Consolidated Statement of Operations Three months and nine months ended September 30, 2007 and 2006 (Unaudited) (in US$) THREE MONTHS ENDED NINE MONTHS ENDED September 30 September 30 September 30 September 30 2007 2006 2007 2006 (Restated - see Note 4 ) (Restated - see Note 4) Revenue $ 5,757,406 $ 4,130,465 $ 16,180,841 $ 13,171,167 Physician fees and other direct costs 4,026,733 3,054,833 11,404,551 9,521,366 1,730,673 1,075,632 4,776,290 3,649,801 Expenses Salaries and benefits 991,765 732,591 2,831,870 2,144,306 General and administration 457,432 309,674 1,337,370 816,132 Occupancy costs and supplies 229,717 107,116 565,015 326,675 Travel and marketing 84,260 57,995 267,269 178,762 1,763,174 1,207,376 5,001,524 3,465,875 Income/(loss) before undernoted items (32,501 ) (131,744 ) (225,236 ) 183,926 Interest income, net of bank charges (10,084 ) (30,606 ) (63,474 ) (30,606 ) Interest on long-term debt 20,660 27,869 89,640 42,318 Amortization of property, plant, and equipment 108,331 54,214 250,154 141,148 Interest expense on financial liability carried at amortized cost 3,665 - 12,700 - Stock-based compensation expense - 4,648 - 93,507 122,572 56,125 289,020 246,367 Loss before discontinued operations (155,073 ) (187,869 ) (514,256 ) (62,441 ) Discontinued operations Income (loss) from discontinued operations (57,209 ) 1,193,554 (178,476 ) 1,181,301 Income taxes recovery - (648,230 ) - - Net income (loss) from discontinued operations (Note 4) (57,209 ) 545,324 (178,476 ) 1,181,301 Net income (loss) attributable to common shareholders $ (212,282 ) $ 357,455 $ (692,732 ) $ 1,118,860 Net income (loss) per common share, basic and fully diluted Continuing operations $ (0.003 ) $ (0.003 ) $ (0.009 ) $ (0.001 ) Discontinued operations $ (0.001 ) $ 0.009 $ (0.003 ) $ 0.020 $ (0.004 ) $ 0.006 $ (0.012 ) $ 0.019 Weighted average common shares and share equivalents, diluted 58,277,696 58,277,696 58,277,696 58,277,696 The accompanying notes are an integral part of these consolidated financial statements. 6 Med-Emerg International Inc. Consolidated Statement of Cash Flows Three months and nine months ended September 30, 2007 and 2006 (Unaudited) (in US$) THREE MONTHS ENDED NINE MONTHS ENDED September 30 September 30 September 30 September 30 2007 2006 2007 2006 Cash Flows from Operating Activities Net income/(loss) before discontinued operations $ (155,073 ) $ (187,869 ) $ (514,256 ) $ (62,441 ) Adjustments for: Amortization of property, plant and equipment 108,331 54,214 250,154 141,148 Interest expense on financial liability carried at amortized cost 3,665 - 12,700 - Stock compensation expense - 4,648 - 93,507 Accretion of expense on Series I Shares 25,934 24,022 73,890 24,022 (17,143 ) (104,985 ) (177,512 ) 196,236 Decrease in non-cash working capital components (269,416 ) (339,707 ) (824,723 ) (722,283 ) Discontinued operations (Note 4) (198,898 ) 1,147,784 (186,274 ) 1,234,223 (485,457 ) 703,092 (1,188,509 ) 708,176 Cash Flows from Investing Activities Additions to property, plant, and equipment (125,230 ) (87,359 ) (970,653 ) (183,251 ) Additions to other intangible assets (403 ) - (403 ) - Additions to deferred development costs (33,349 ) - (123,347 ) - (158,982 ) (87,359 ) (1,094,403 ) (183,251 ) Cash Flows from Financing Activities Issuance of redeemable, convertible Series 1 Shares - 3,106,554 - 3,106,554 Repayment of long-term debt (104,100 ) - (153,374 ) - (104,100 ) 3,106,554 (153,374 ) 3,106,554 Effect of foreign currency exchange rate changes 165,831 37,310 586,184 62,538 Increase (decrease) in cash (582,708 ) 3,759,598 (1,850,102 ) 3,694,017 Cash, beginning of the period 2,760,734 595,365 4,028,128 660,946 Cash, end of the period $ 2,178,026 $ 4,354,963 $ 2,178,026 $ 4,354,963 The accompanying notes are an integral part of these consolidated financial statements. 7 MED-EMERG INTERNATIONAL INC Notes to Unaudited Consolidated Financial Statements Three and Nine Months ended September 30, 2007 and 2006 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Med-Emerg International Inc. (“MedEmerg”, or the “Company”) provides quality healthcare solutions to the Canadian healthcare industry. The Company is publicly traded and listed on the OTC Bulletin Board. The Company completed its initial public offering in February 1998. The Company’s operations are carried out in three units: Staffing Solutions, Medical Services and Healthcare Consulting.Prior to 2005, the Company was also involved in the Government Healthcare Services (including Department of National Defence “DND”) and Family Medical Clinics. See Discontinued Operations - Note 4. For Staffing Solutions, the Company provides emergency department physician and nurse recruitment, staffing and administrative support services to hospitals and federal corrections facilities, on a contractual basis, and physician and nurse practitioners to select long-term facilities in Ontario. At September 30, 2007, the Company had about 40 physician and nurse staffing contracts in approximately 30 facilities across Ontario. The Medical Services division is comprised of infusion services and pain management services.The infusion business provides special access Remicadeä infusion services to patients suffering from a variety of inflammatory disorders including Crohn’s disease and rheumatoid arthritis, at clinic locations across Ontario. In November 2004, the Company acquired a pain management clinic and commenced offering services to Toronto-area residents who experience chronic pain.Since then, nine additional clinics have opened across Ontario and in Dartmouth, Nova Scotia. MedEmerg provides Healthcare Consulting services to select Canadian private and public institutions on issues related to a variety of healthcare topics. 2. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). These consolidated financial statements consolidate the accounts of MedEmerg and all of its wholly-owned subsidiaries: Med-Emerg Inc.; Med-Emerg Health Centres Inc. and CPM Health Centres Inc. Intercompany accounts and transactions have been eliminated on consolidation. The consolidated financial statements are expressed in U.S. dollars. Differences between Canadian and United States accounting principles are described in note 9. In the opinion of management, the unaudited interim consolidated financial statements follow the same accounting policies and methods of application as the most recent audited annual financial statements. Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These unaudited consolidated financial statements are condensed, and do not include all disclosures required for annual financial statements, which are contained in the notes to the Company’s audited consolidated financial statements filed as part of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (the “2006 Annual Report”). These unaudited consolidated financial statements, footnote disclosures and other information should be read in conjunction with the consolidated financial statements and the notes thereto included in the 2006 Annual Report. 8 3. SUMMARY OF SIGNIFICANT CHANGES IN ACCOUNTING POLICIES (a) Financial instruments - recognition and measurement On January 1, 2007, the Company adopted Section 3855 of the Canadian Institute of Chartered Accountants’ (“CICA”) Handbook, “Financial Instruments - Recognition and Measurement”. It describes the standards for recognizing and measuring financial instruments in the balance sheet and the standards for reporting gains and losses in the financial statements. Financial assets available for sale, assets and liabilities held for trading and derivative financial instruments, whether part of a hedging relationship or not, have to be measured at fair value. The Company has made the following classifications: o Cash and temporary investments are classified as financial assets held for trading and are measured at fair value. Gains and losses related to periodic revaluation are recorded in net income. o Accounts receivable are classified as loans and receivables and are initially measured at fair value and subsequently measured at amortized cost using the effective interest rate method. o Accounts payable and accrued liabilities and long-term debt are classified as other liabilities and are initially measured at fair value and subsequently measured at amortized cost using the effective interest rate method. o The liability portion of the Series I Special Shares are classified as other liabilities and are recorded at amortized cost. The adoption of this Section was done retroactively without restatement of the consolidated financial statements of prior periods. As at January 1, 2007, the impact on the consolidated balance sheet of measuring the financial assets and liabilities using the effective interest rate method was a decrease in accounts payable and opening deficit of $16,972. (b)Comprehensive income On January 1, 2007, the Company adopted Section 1530 of the CICA Handbook, “Comprehensive Income”, which describes reporting and disclosure recommendations with respect to comprehensive income and its components. Comprehensive income is the change in shareholders’ equity, which results from transactions and events from sources other than the Company’s shareholders. The Company determined that the only impact of the adoption of Section 1530 of the CICA Handbook was the inclusion of the Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Loss in its financial statements. (c)Equity On January 1, 2007, the Company adopted Section 3251 of the CICA Handbook, “Equity”, replacing Section 3250, “Surplus”. Section 3251 describes standards for the presentation of equity and changes in equity for reporting period as a result of the application of Section 1530, “Comprehensive Income”. The Company determined that there was no impact to its financial statements from the adoption of Section 3251 of the CICA Handbook. 9 (d)Hedges On January 1, 2007, the Company adopted Section 3865 of the CICA Handbook, “Hedges”. The recommendations of this Section expand the guidelines required by Accounting Guideline 13 (AcG-13), “Hedging Relationships”. Section 3865 describes when and how hedge accounting can be applied as well as the disclosure requirements. Hedge accounting enables the recording of gains, losses, revenues and expenses from the derivative financial instruments in the same period as for those related to the hedged item. The Company determined that there were no hedging derivatives as at January 1, 2007 and accordingly there was no impact to its financial statements from the adoption of Section 3865 of the CICA Handbook. (e)Deferred Clinic Set-up Costs During the year, the Company adopted the provisions of Emerging Issues Committee (EIC) 27 “Revenues and Expenditures During the Pre-operating Period”, regarding the deferral and amortization of pre-operating costs over the term associated with which they are used. 4. DISCONTINUED OPERATIONS Family Medical Clinics Sale On September 5, 2003 the Company entered into a transaction with AIM Health Group Ltd. (“AIM”) to dispose of MedEmerg’s Ontario-based clinic operations. On December 31, 2003, MedEmerg sold certain assets of the following four medical clinics located in the province of Alberta: Martindale Medical Centre, McKnight Village Medical Clinic, Jasper Avenue Medical Clinic, and West Edmonton Mall Medical Centre. Ownership of two of the family medical clinics sold in 2003 reverted to the Company in 2005.During the fourth quarter of 2006 the decision was taken to dispose of these assets.Effective August 1, 2007, one of these clinics was sold.The Company continues with its efforts to sell the remaining family medical clinic. Government Healthcare Services (including Department of National Defence) In March of 2001, the Company was awarded an administrative management services contract (“the Contract”), the largest of its kind, to provide medical staffing for military bases of the Department of National Defence (“DND”) across Canada. The Contract had an initial period of three years ending on March 31, 2004, but it was amended and extended until March 31, 2005. In May 2004, Public Works and Government Services Canada (“PWGSC”) re-tendered the Contract.MedEmerg responded to the tender proposal and its bid was one of three considered by PWGSC (“the New Contract”).In December 2004 MedEmerg learned that it was not successful in its bid to win the New Contract with DND.Its contractual relationship with the Canadian government for DND medical staffing services ended on March 31, 2005. 10 The loss from discontinued operations is comprised of a loss from the Family Medical Clinics of $182,269 (2006 - a loss of $133,560) and income from the DND Contract of $3,793, (2006 - income of $1,314,861). Three Months Ended Sept 30 Nine Months Ended Sept 30 2007 2006 2007 2006 Revenue $ 144,993 $ 176,545 $ 479,461 $ 601,369 Physician fees and other direct costs 81,652 86,007 244,704 317,340 Gross margin 63,341 90,538 234,757 284,029 Operating, general and administrative expenses 124,963 145,986 421,207 417,589 Interest and other income (4,413 ) (1,210,031 ) (7,974 ) (1,314,861 ) (57,209 ) 1,154,583 (178,476 ) 1,181,301 Income tax recovery - 609,259 - - Income (loss) from discontinued operations $ (57,209 ) $ 545,324 $ (178,476 ) $ 1,181,301 Results of discontinued operations for 2006 have been restated to reflect the impact of the decision taken in November 2006 to discontinue the Family Medical Clinics.The restatement had the following impact on the 2006 results: Three months to Sept 30, 2006 Nine Months to Sept 30, 2006 (as previously (as previously reported) (as adjusted) reported) (as adjusted) Revenue $ - $ 176,545 $ - $ 601,369 Physician fees and other direct costs - $ 86,007 $ - $ 317,340 Gross margin - $ 90,538 $ - $ 284,029 Operating, general and administrative expenses 22,965 145,986 171,855 417,589 Interest and other income (1,229,572 ) (1,210,031 ) (1,486,716 ) (1,314,861 ) 1,206,607 1,154,583 1,314,861 1,181,301 Income tax recovery - 609,259 - - Income from discontinued operations $ 1,206,607 $ 545,324 $ 1,314,861 $ 1,181,301 11 The summarized balance sheets for the Discontinued Operations are as follows: September 30, December 31, 2007 2006 Assets Current Cash $ - $ 1,755 Accounts receivable - 462,115 $ - $ 463,870 Liabilities Current Accounts payable and accrued liabilities $ 631,950 $ 880,373 Long-term debt 57,629 280,873 689,579 1,161,246 Net liabilities $ 689,579 $ 697,376 5.INCOME TAXES The Company continues to fully recognize its tax benefits which are offset by a valuation allowance to the extent that, it is not more likely than not that, the deferred tax assets will be realized. As at September 30, 2007, the Company had unrecognized tax benefits of $3.2 million associated with non-capital loss carryforwards and tax pools of $9.5 million. The Company files federal and provincial income tax returns in Canada.The Company is generally no longer subject to provincial income tax examinations by provincial tax authorities for years before 2005 and to federal income tax examinations for years before 2003. The Canada Revenue Agency (“CRA”) commenced an examination of the Company’s Canadian income tax returns for 2003 and 2004 in the third quarter of 2006 that is anticipated to be completed by the end of 2007. As of September 30, 2007, the Company is in discussions with CRA regarding proposed adjustments to the Company’s tax loss positions. Management does not anticipate that adjustments, if any, which may be agreed to with the CRA would result in a material change to its financial position. The Company recognizes any interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. During the three and nine month periods ended September 30, 2007 and 2006, there was no such interest or penalty. 6.CAPITAL STOCK (a)Share Capital On July 11, 2006, the Company executed definitive agreements with Calian Technologies Ltd. for the private placement of 8,750,000 shares of the Company’s newly designated Series I Special Shares (the “Series I Shares”) for aggregate gross proceeds to the Company of CDN$3.5 million ($3.1 million).On July 12, 2006, the Company received CDN$1.75 million ($1.57 million). The remainder of the funds consisting of CDN$ 1.75 million ($1.57 million) were received by the Company as follows: (i) the amount of CDN$0.875 million ($0.785 million) was received on August 30, 2006, upon the filing by the Company of a registration statement covering the resale of the Common Shares underlying the Series I Shares and the (ii) remainder of the consideration was received on September 21, 2006, when the registration statement was declared effective by the Securities and Exchange Commission.The Series I Shares have a term of five years. 12 The Series I Shares are, at the option of the holder, convertible at any time into the Company’s Common Shares, at an initial conversion rate of one Common Share for each Series I Share, subject to adjustment in the event of certain capital adjustments or similar transactions, such as a stock split or merger. Commencing on the second anniversary of issuance, the Company is entitled to require the conversion of outstanding Series I Shares at the applicable conversion rate, provided that the following conditions are satisfied: (i) the volume weighted average trading price (VWAP) of the Company’s Common Share on the principal exchange or market (including the OTC Bulletin Board) on which the Common Shares are traded or quoted is greater than or equal to $0.46 (as may be adjusted in respect of any stock split) during any 60 consecutive calendar day period, (ii) the total volume of Common Shares traded over such period exceeds 600,000 shares (as adjusted to reflect any stock splits), and (iii) the Company delivers written notice of such conversion to the holders of the Series I Shares within 10 days of the satisfaction of the above conditions. The Company's right to require such conversion is further subject to there being an effective registration statement at the time covering the resale of the Common Shares underlying the Series I Shares.If not converted into Common Shares prior to the fifth anniversary of issuance, the Series I Shares are automatically redeemable at the sole discretion of the Company in either (a) cash at a rate of $0.45 per share or (b) in Common Shares of the Company based on the VWAP of the Common Shares of the Company during the sixty (60) consecutive calendar day period immediately preceding the fifth anniversary.In the event of a change in control, the Series I Shares are also required to be redeemed in cash at a rate of $0.45 per share.The mandatory redemption and conversion features of the Series I Shares result in the classification of separate liability and equity components of the Series I Shares. The Series I Shares have been accounted for as a compound financial instrument consisting of both a financial liability and equity component.The proceeds of the Series I Shares were allocated to the two components based on the present value of the future redemption value of the Series I Shares, discounted at a rate of 3.4%, which reflected management’s estimate of the rate of return required for instruments with similar characteristics and terms at the time of the issuance of the Series I Shares. (b)Common stock purchase warrants During the third quarter of 2006, the terms of the 1,437,500 Common Share purchase warrants were amended, extending the expiry of these warrants from August 11, 2006 to September 11, 2006.The incremental fair value determined by Black Scholes was $4,648 and the fair value assumptions were a risk-free rate of 2.6% an expected life of 30 days, expected volatility of 98% and expected dividends of nil. This amount was charged to income as stock based compensation expense and credited to contributed surplus. These warrants expired September 11, 2006. During the first quarter of 2006, the terms of the Common Share purchase warrants were amended, extending the expiry of these warrants from February 11, 2006 to August 11, 2006. The incremental fair value determined by Black Scholes was $69,876 and the fair value assumptions were a risk-free rate of 2.5% an expected life of one year, expected volatility of 119% and expected dividends of NIL.This amount was charged to income as stock based compensation expense and credited to contributed surplus. 7.CONTRIBUTED SURPLUS During the third quarter of 2006 Common Share purchase warrants expired.When the Common Share purchase warrants were issued in 1998, $106,111 of value was attributed to the Common Share purchase warrants.With expiration of the Common Share purchase warrants the value attributed to them was credited to contributed surplus. During the third quarter of 2006, an amount of $4,648 was recorded as stock compensation expense for the extension of 1,437,500 Common Share purchase warrants from August 11, 2006 to September 11, 2006. This amount was credited to contributed surplus. 13 During the second quarter of 2006, an amount of $10,456 was recorded as stock compensation expense for options granted to an employee in 2004 for the portion that vested in the second quarter of 2006. This amount was credited to contributed surplus. During the first quarter of 2006, the terms of the Common Share purchase warrants were amended, extending the expiry of these warrants from February 11, 2006 to August 11, 2006. As a result of this, stock compensation expense of $69,876 was recorded. In addition, an amount of $8,527 has been recorded as stock compensation expense for options granted to an employee in 2004 for the portion that vested in the first quarter of 2006. These amounts have been credited to contributed surplus. 8. RELATED PARTY TRANSACTIONS During the first nine months of 2007, included in general and administration expenses are administrative fees of $nil in regards to payments to a related company ($31,872 in 2006). There are no related party balances outstanding at September 30, 2007 or December 31, 2006.These transactions have been recorded at their exchange amount which is the amount agreed to by the related parties. 9. CANADIAN AND UNITED STATES ACCOUNTING POLICY DIFFERENCES These consolidated financial statements have been prepared in accordance with Canadian GAAP, which conform in all material respects with accounting principles generally accepted in the United States (“U.S. GAAP”) during the periods presented, except with respect to the following: (a)Redeemable Series I Special Shares The Series I Shares are accounted for as a compound financial instrument comprising both a financial liability and equity under Canadian GAAP, because of their underlying terms and conditions, which include a mandatory redemption feature. Under U.S. GAAP, EITF Abstract Topic D-98 Classification and Measurement of Redeemable Securities recommends that shares that are redeemable for cash based on an occurrence of events outside of the control of the company should be classified outside of shareholders’ equity. The Series I Shares, which are redeemable for cash in the event of a change in control, are presented outside of shareholders’ equity for U.S. GAAP purposes. At this time it is management’s intention to redeem the Series I Shares through the issuance of common shares. As a result of accounting for the Series 1 Shares as a compound financial instrument under Canadian GAAP, the liability component is accreted to the face value of the shares over the five year period to maturity.As the Series 1 Shares are not a liability for U.S. GAAP purposes the accretion expense charged to net income for the period under Canadian GAAP is reversed for U.S. GAAP purposes.Furthermore, since under U.S. GAAP the Series 1 Shares are “quasi-equity” the face value is adjusted to the initial U.S. dollar value on issuance and the foreign currency translation adjustment recorded under Canadian GAAP relating to the liability component is reversed for U.S. GAAP purposes. 14 The reconciliation of Canadian to U.S. GAAP for the Series 1 Shares is as follows: September 30, December 31, 2007 2006 Liability portion of redeemable, convertible Series I Shares - Canadian GAAP $ 3,115,239 $ 2,589,159 Impact of accretion expense (120,511 ) (48,124 ) Equity portion of redeemable, convertible Series I Shares - Canadian GAAP 482,043 482,043 Translation adjustment attributable to Series I Shares (370,217 ) 83,476 Series I Shares - U.S. GAAP $ 3,106,554 $ 3,106,554 (b)Share capital, goodwill and correction of prior period error Under Canadian GAAP, the purchase price of an acquisition completed prior to 2006 was determined based on the share price on the date the transaction was consummated. Under U.S. GAAP, the purchase price of an acquisition where shares are issued is determined based on the share price for the period surrounding the announcement date of the acquisition. The share price used for the YFMC Healthcare Inc. acquisition in 1999 under Canadian GAAP was $1.25. The share price used for the YFMC Healthcare Inc. acquisition under U.S. GAAP was $1.859. The difference was allocated to goodwill at that time and, subsequently, the goodwill was impaired and written-off. At December 31, 2005, in the reconciliation of shareholders’ equity under Canadian GAAP to U.S. GAAP, the Company had incorrectly excluded the above noted charge to the deficit that was created when the goodwill was written-off in 2002. The effect of this error was to understate the ending deficit and overstate shareholders’ equity under U.S. GAAP by $1,087,272 at December 31, 2005. This error did not affect reported net income (loss) or net income (loss) per common share for any period presented in these financial statements. The comparative figures reflected in the reconciliation of the deficit and total shareholders’ equity under U.S. GAAP were restated from $18,077,662 to $19,165,534 and from $1,168,749 to $81,477, respectively, to correct this error. (c)Stock purchase warrants Under U.S. GAAP, detachable stock purchase warrants are given separate recognition from the primary security issued.Upon initial recognition, the carrying amount of the two securities is allocated based on the relative fair values at the date of issuance.Under Canadian GAAP, the detachable stock purchase warrants issued in conjunction with the private stock offering on January 22, 1996 and subsequently surrendered, have been given no recognition in the consolidated financial statements. Under U.S. GAAP, based on an ascribed fair value of $0.364 for each of the 1,000,000 share purchase warrants issued, share capital would be lower by $36,406 and, given that the share purchase warrants were cancelled, the carrying amount of contributed surplus would be increased by $36,406. (d)Start-up costs Under Canadian GAAP as described in EIC 27 “Revenues and Expenditures During the Pre-operating Period”, certain pre-operating costs may be deferred and amortized over the term associated with which they were incurred.Under U.S. GAAP such start-up costs are expensed in the period in which they occur. (e)Accounting for Income Taxes On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that the Company recognize the impact of a tax position in the financial statements if that position is more likely than not to be sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods and disclosure. In accordance with the provisions of FIN 48, any cumulative effect resulting from the change in accounting principle is to be recorded as an adjustment to the opening balance of deficit. The adoption of FIN 48 did not result in a material impact on the Company’s financial position or results of operations. 15 The effect of these accounting differences on capital stock, contributed surplus, deficit, cumulative translation adjustment, net income (loss) and net income (loss) per share are as follows: September 30, December 31, 2007 2006 Capital stock - Canadian GAAP $ 16,420,668 $ 16,420,668 Capital stock issued on purchase of YFMC Healthcare Inc.(Note 9b) 1,087,872 1,087,872 Ascribed fair value of share purchase warrants issued (Note 9c) (36,406 ) (36,406 ) Equity portion of redeemable Series I Shares (Note 9a) (482,043 ) (482,043 ) Capital stock - U.S. GAAP $ 16,990,091 $ 16,990,091 Contributed surplus - Canadian GAAP $ 3,106,792 $ 3,106,792 Share purchase warrants (Note 9c) 36,406 36,406 Contributed surplus - U.S. GAAP $ 3,143,198 $ 3,143,198 Deficit - Canadian GAAP $ (17,929,711 ) $ (17,253,951 ) Write-off of goodwill on purchase of YFMC Healthcare Inc. (Note 9b) $ (1,087,872 ) $ (1,087,872 ) Impact of accretion expense (Note 9a) 120,511 48,124 Financial instruments - recognition and measurement (Note 3a) (16,972 ) - Interest expense on financial liability carried at amortized cost (Note 3a) 12,700 - Impact of start-up costs (Note 9d) (123,347 ) - Deficit - U.S. GAAP $ (19,024,691 ) $ (18,293,699 ) Cumulative translation adjustment - Canadian GAAP $ (719,789 ) $ (849,552 ) Translation adjustment attributable to Series I Shares (Note 9a) 370,217 (83,476 ) Cumulative translation adjustment - U.S. GAAP $ (349,572 ) $ (933,028 ) Shareholders' equity - U.S. GAAP $ 759,025 $ 906,562 16 Three Months Ended Sept 30 Nine Months Ended Sept 30 2007 2006 2007 2006 Net income (loss) - Canadian GAAP $ (212,282 ) $ 357,455 $ (692,732 ) $ 1,118,860 Impact of accretion expense 25,934 24,022 73,890 24,022 Interest expense on financial liability carried at amortized cost 3,665 - 12,700 - Impact of deferred set-up costs (33,349 ) - (123,347 ) - Net income (loss) - U.S. GAAP (216,032 ) 381,477 (729,489 ) 1,142,882 Foreign currency translation adjustment 165,831 37,310 583,455 62,537 Comprehensive income (loss) $ (50,201 ) $ 418,787 $ (146,034 ) $ 1,205,419 Net income (loss) per share, basic and diluted - Canadian GAAP Continuing operations $ (0.003 ) $ (0.003 ) $ (0.009 ) $ (0.001 ) Discontinued operations $ (0.001 ) $ 0.009 $ (0.003 ) $ 0.020 Net income (loss) per share, basic and diluted - U.S. GAAP Continuing operations $ 0.000 $ 0.007 $ (0.003 ) $ 0.000 Discontinued operations $ (0.001 ) $ 0.009 $ (0.003 ) $ 0.020 No. of shares outstanding 58,277,696 58,277,696 58,277,696 58,277,696 Recently Issued Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements. The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This standard provides companies with an option to report selected financial assets and liabilities at fair value. The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. This standard also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Company is currently evaluating the potential impact of this statement on our consolidated financial statements. 10. CONTINGENT LIABILITIES (i) There is uncertainty with respect to the Company’s liability for Goods and Services Tax pertaining to certain services that it previously provided.The measurement of this uncertainty is not determinable and management is of the view that it is not probable that a liability will be confirmed.No provision has been made in respect thereof, in these consolidated financial statements. (ii) There is uncertainty with respect to the Company’s liability arising from a contractual dispute with a third party.The potential costs to the Company associated with this dispute range from $nil to $1.6 million.The Company is of the view that it is not probable that the Company will be found liable for these costs. No provision has been made in respect thereof, in these consolidated financial statements. (iii) Claims have been made against the Company for unspecified damages in regards to a claim for wrongful dismissal and breach of contract.The Company is of the view that liability, if any, would be the responsibility of a third party contractor and if damages were found, they would not be material in light of the current law.Since management is of the opinion that the claim is unlikely to succeed, no provision has been made in respect thereof in these consolidated financial statements. 17 (iv) The Company sub-leased certain premises to third parties when it disposed of its clinic operations (see Note 4 - Discontinued Operations). In case of payment defaults by the third parties, the Company could be held liable for rent on these premises. Rent for these premises over the next seven years, during the respective lease terms, totals approximately $570,000. (v) The Company is party to various claimsand legal proceedings arising in the normal course of business.Whileclaims and litigation are subject to inherent uncertainties, management currently believes that the ultimate outcome ofclaims and proceedings, individually and in the aggregate, will not have a material adverse effect on our consolidated financial position, results of operations or cash flows. Any liability resulting from the above will be recorded as a charge to earnings in the period it is determined the occurrence of a confirming future event is likely and the amount of loss can be reasonably estimated. 11. SEGMENTED INFORMATION The Company operates under three business units: Staffing Solutions, Medical Services, and Healthcare Consulting Services. The segmented information for the business units are as follows: Three Months Ended Sept 30 Nine Months Ended Sept 30 2007 2006 2007 2006 Revenue Staffing solutions $ 2,698,807 $ 2,512,067 $ 8,074,423 $ 8,199,150 Medical services 2,814,388 1,441,493 7,513,044 4,143,245 Healthcare consulting 244,211 176,905 593,374 828,772 5,757,406 4,130,465 16,180,841 13,171,167 Divisional income (loss) before the undernoted Staffing solutions 88,424 (19,742 ) $ 109,939 $ 226,121 Medical services (44,987 ) (7,561 ) (21,326 ) 72,794 Healthcare consulting (75,938 ) (104,441 ) (313,849 ) (114,989 ) (32,501 ) (131,744 ) (225,236 ) 183,926 Interest income, net of bank charges (10,084 ) (30,606 ) (63,474 ) (30,606 ) Interest on long-term debt 20,660 27,869 89,640 42,318 Amortization of property, plant and equipment 108,331 54,214 250,154 141,148 Interest expense on financial liability carried at amortized cost 3,665 - 12,700 - Stock based compensation expenses - 4,648 - 93,507 122,572 56,125 289,020 246,367 Loss from continuing operations $ (155,073 ) $ (187,869 ) $ (514,256 ) $ (62,441 ) 12.ECONOMIC DEPENDENCE The Company derived approximately 19% of its revenue for the nine month period ended September 30, 2007 (15% - 2006) from services provided under its contract with Schering-Plough Canada Inc. (“Schering”), and as such is subject to concentration risk associated with the continuation of its contract with Schering. 18 13.COMPARATIVE FIGURES Certain figures in the 2006 consolidated financial statements have been reclassified to conform to the basis of presentation in 2007.The results for Family Medical Clinics, which were reported as part of Medical Services in 2006, have been reclassified as discontinued operations (Note 4). 19 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THE FOLLOWING COMMENTARY SHOULD BE READ IN CONJUNCTION WITH THE CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES CONTAINED ELSEWHERE IN THIS FORM 10-Q. THE DISCUSSION CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THESE STATEMENTS RELATE TO FUTURE EVENTS OR OUR FUTURE FINANCIAL PERFORMANCE. IN SOME CASES, YOU CAN IDENTIFY THESE FORWARD-LOOKING STATEMENTS BY TERMINOLOGY SUCH AS "MAY," "WILL," "SHOULD," "EXPECT," "PLAN," "ANTICIPATE," "BELIEVE," "ESTIMATE," "PREDICT," "POTENTIAL," "INTEND," OR "CONTINUE," AND SIMILAR EXPRESSIONS. THESE STATEMENTS ARE ONLY PREDICTIONS. OUR ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THESE FORWARD-LOOKING STATEMENTS AS A RESULT OF A VARIETY OF FACTORS, INCLUDING, BUT NOT LIMITED TO, THOSE SET FORTH UNDER PART II, ITEM 1.A "RISK FACTORS" AND ELSEWHERE IN THIS QUARTERLY REPORT ON FORM 10-Q. The Company’s operations are comprised of three business units: Staffing Solutions, Medical Services and Healthcare Consulting Services.During the first nine months of 2007, 50% of the Company’s revenue was generated by the Staffing Solutions unit; 46% by the Medical Services unit; and 4% by the Healthcare Consulting unit.From a Gross Margin perspective, the gross margin generated from the three business units was 27%, 64% and 9%, respectively. The Company is well positioned to deal with the continuous challenges that confront the Canadian healthcare system.Some of these challenges, including the growing shortage of emergency department physicians, longer waiting times by patients, and the growing cost of public medicine, play directly into the Company’s strengths. The Company’s Staffing Solutions unit provides physician staffing and billing services to more than 30 healthcare facilities across Ontario, including rural and urban hospitals as well as tertiary care centers and corrections facilities. The Company’s Medical Services unit, which operates through wholly owned subsidiaries, provides chronic pain management and intravenous infusion services for pharmaceutical companies in conveniently located community-based clinics and family medical clinics The Company’s Healthcare Consulting Services unit provides custom solutions for governments and national and provincial bodies on a variety of matters including primary care renewal, project evaluation, and healthcare human resource planning. The Company tracks its operations by monitoring certain key performance indicators.For Staffing Solutions, the Company monitors the number of contracts under administration, monthly shifts booked and gross margin per contract.For Medical Services, the Company tracks the number of infusions for Infusion Services and the number of patient referrals, average billing per patient and the number of patient visits for the pain management practice.For Healthcare Consulting Services, the Company tracks the gross margin per contract and its win / loss ratio on contract bids.It also measure certain key balance sheet metrics such as working capital, to monitor its cash flow situation. The Staffing Solutions business is driven by the Company’s ability to recruit and retain physicians and nurse practitioners.With the chronic shortage of healthcare providers, the Company dedicates considerable resources to attracting new providers to the Company.Because of the limited supply of healthcare providers, the inability to attract additional personnel could limit the Company’s ability to fill open shifts and to continue its revenue growth. 20 Growth of the Company’s Medical Services business is dependent on several factors.The Infusion business is reliant upon the Company’s ability to introduce new drug therapies through its infusion clinics and by expanding the number of clinic locations. Failure to succeed with either of these initiatives will limit the Company’s ability to drive its revenue growth.For Pain Management Services, growth is dependent on the Company’s ability to recruit additional doctors to provide pain therapies. The growth of Healthcare Consulting Services is dependent on market developments in Canadian healthcare.At this time, management believes that there exist growth opportunities because of on-going demand for health human resource planning, primary healthcare reform initiatives and pandemic planning. STAFFING SOLUTIONS MedEmerg is the leading provider of ER doctors to Ontario hospitals. The Company provides physician-staffing services to more than 30 healthcare facilities across Ontario, including rural and urban hospitals as well as tertiary care centers and corrections facilities. The Company believes that on-going physician shortages and continuing demand for improved levels of care will continue to drive its Staffing Solutions business. In addition to its conventional ER staffing, MedEmerg has developed a unique integrated staffing solution, which was trialed in 1996 to recruit primary care practitioners into mental health facilities.Based on patient population, the nature of the cases being treated, and the total cost of the current system, MedEmerg introduced a healthcare model combining Primary Care Physicians with Primary Care Nurse Practitioners. This was the first time a nurse practitioner function was introduced into a mental health setting. The program, now in its tenth year of operation, has received high satisfaction ratings from both staff and patients, resulting in one of the Company’s clients receiving the Achievement, Commitment and Excellence (ACE) Award from the Ministry of Health for Innovation in Health Care Delivery Design. In June 2002, the Centre for Addiction and Mental Health in Toronto, Canada, awarded MedEmerg a similar contract for primary care services. In 2004, the Company introduced Primary Health Care Nurse Practitioners to its mix of healthcare providers in community-based hospitals. In September 2006 the Company recruited Dr. Jim Ducharme to lead the clinical aspect of Staffing Solutions.Dr. Ducharme is an internationally recognized emergency medicine specialist and is the past president of the Canadian Association of Emergency Physicians.Dr. Ducharme brings a very broad perspective of the challenges facing emergency departments today and he is an important asset in the Company’s future growth of the Staffing Solutions business.Dr Ducharme was instrumental in the Company’s development of a training program designed for Ontario’s family physicians.In concert with the College of Family Physicians, MedEmerg developed and hosted training sessions designed to re-introduce family physicians to the ER.The program was well received and it is anticipated that future training sessions will ensue in 2007.Concurrent with the addition of Dr. Ducharme, the division was realigned to expand its business development capabilities in anticipation of increased staffing opportunities. MEDICAL SERVICES MedEmerg provides innovative medical services directly to healthcare consumers. Infusion Services In March 2001, MedEmerg entered into an agreement with Schering-Plough Canada Inc. to become a coordinator for the community-based infusion of the medication known as Remicade™. This contract capitalizes on the Company's access to clinics for the treatment of patients with disabling rheumatoid arthritis and Crohn's disease, among other diseases. During the first nine months of 2006 the Company delivered more than 7,400 infusions and more than 11,000 infusions during the first nine months of 2007. MedEmerg expects continued growth for this service, as infusion services move from institutional settings into community-based settings. 21 As of September 30, 2007, the Company operated 24 virtual clinics across Ontario.On an as-required basis, the Company rents space in community-based medical clinics.MedEmerg’s team of infusion coordinators arrange for patients to arrive at the clinic at a prescribed time and for a physician and nurse to be available to attend to their needs. Remicade™ is currently approved by Health Canada for six indications in Ontario: rheumatoid arthritis, Crohn’s disease, ankylosing spondylitis ulcerative colitis, psoriatic arthritis and psoriasis. Once an indication is approved by Health Canada, it is more likely that doctors will prescribe the medicine and that insurance companies will offer the medicine to their clients.Historically, more than 70% of infusions have related to Crohn’s disease and rheumatoid arthritis.Total infusions grew by 49% in the first nine months of 2007 over the same period in 2006.The Company expects growth related to Remicade™ to level off in the near term, unless additional indications are approved by Health Canada. The Company continues to look for additional products to offer through its infusion clinics and the opportunity to open clinics in new locations. Pain Management Services MedEmerg’s chronic pain management service, CPM Health Centres Inc. (“CPM”), was launched in November 2004 with the acquisition of the Scarborough Pain Clinic. A second location, in downtown Toronto, was opened in December 2004, two more locations were opened in 2005, in Hamilton and Mississauga and a fifth one in Oakville, Ontario opened in 2006.During the first nine months of 2007, clinics were opened in Ottawa, London, Oshawa, and St. Catharines Ontario and Dartmouth, Nova Scotia. CPM has developed a standardized approach to the treatment of chronic pain, using an integrated multi-disciplinary approach including anesthetists and ER physicians, amongst others. In August of 2005, Dr. Roman Jovey, the President of the Canadian Pain Society, joined CPM as its Medical Director.Over the last 16 years, Dr. Jovey has developed an international reputation in the field of chronic, non-cancer pain, using pharmacotherapy.In addition to maintaining a private practice, Dr. Jovey also consults with the pharmaceutical industry and educational institutions on medical educational programs related to pain.He is also a medico-legal expert for the Canadian Medical Protective Association on cases related to opioids, pain and addiction.In his capacity as Medical Director, Dr. Jovey oversees the clinical aspects of CPM and assists in the training of new physicians. The Company intends to increase the number of physicians available to treat those suffering from chronic pain and thereby improve service availability to a healthcare sector that is plagued by long wait times.The Company has developed and launched a training program specifically designed to educate emergency room physicians in chronic pain management. The clinic that CPM acquired in November 2004 increased monthly treatments from approximately 300 patients in November 2004 to more than 700 patients in September 2007.CPM as a whole increased its volumes by 150%, treating 6,250 patient visits in the third quarter of 2007 compared to 2,497 in the third quarter of 2006. Plans are underway to further increase capacity in 2007 by training more physicians and by opening additional clinic locations. 22 HEALTHCARE CONSULTING Over the years, MedEmerg has developed significant experience in international and domestic healthcare consulting.Currently the Company is providing consulting services under several contracts, advising on a range of issues related to primary care staffing, health human resource planning, and integrated service delivery models. The Company is currently in negotiations with several provincial bodies to provide services.During 2006 the Company provided services to the Ministry of Health and Long-Term Care, Ontario, in regards to pandemic planning and the use of nurse practitioners and physicians’ assistants in an ER setting; developed and designed nine business plans with respect to Family Health Teams across Ontario; and assisted the Ministry of Health, Nova Scotia in researching the use of international medical graduates. MedEmerg has used a ‘virtual’ model to build its healthcare consulting practice.Under the guidance of MedEmerg’s Director of Health Services Consulting, the Company responds to contract tenders for projects that meet pre-defined criteria.Project-specific teams are assembled, based on the needs of the contract.The Company calls on the expertise of leading academics and industry leaders to work on specific projects.On a recent contract, the Company worked with two internationally recognized subject-matter experts, a former senior public-health officer and surgeon, two professors at leading Canadian universities, a lawyer, and a chief health human resource officer for a provincial government.In tandem with MedEmerg’s own project manager, the contract was won in a competition against bids from several multi-national consulting firms. DISCONTINUED OPERATIONS GOVERNMENT HEALTHCARE SERVICES In March 2001, the Company was awarded an administrative management services contract (the “DND Contract”), the largest of its kind, to provide medical staffing for military bases of the Department of National Defence (DND) across Canada. The DND Contract had an initial period of three years ending on March 31, 2004, but it was amended and extended until March 31, 2005. In December 2004 MedEmerg learned that it was not successful in its bid to win a replacement contract with DND and its contractual relationship for DND medical staffing services ended on March 31, 2005. FAMILY MEDICAL CLINICS In January 2005, the Company resumed operation of a family medical clinic in Wallaceburg, Ontario that it had sold in 2003, after the purchaser failed to achieve certain earnings targets.In November 2005, the Company resumed operation of a second clinic in Calgary Alberta, when the buyer defaulted on certain payment obligations.During the fourth quarter of 2006 the decision was taken to dispose of these assets.Effective August 1, 2007, one of these clinics were sold.The Company continues with its efforts to sell the remaining family medical clinic. RESULTS OF OPERATIONS Three months ended September 30, 2007 compared to three months ended September 30, 2006 REVENUE The Company's revenue from continuing operations for the three months ended September 30, 2007 was $5,757,406 compared to $4,130,465 for the three months ended September 30, 2006. 23 The increase in revenue during the 2007 period over the comparable 2006 period of approximately 39% was largely attributable to an increase in revenues in the Medical Services division.Divisional revenues were: Quarter Ended September 30, Revenue 2007 2006 Staffing Solutions 2,698,807 2,512,067 Medical Services 2,814,388 1,441,493 Healthcare Consulting 244,211 176,905 Total 5,757,406 4,130,465 Staffing revenues increased by 7% during the three months ended September 30, 2007 over the corresponding period in 2006.The increase in the 2007 period relative to the 2006 period was primarily attributable to the increase in the hourly rates charged to our clients. Revenue from the Medical Services division increased by 95% to $2,814,388 from $1,441,493 in 2006.The increase was driven primarily by. 1. In the third quarter of 2007, the Pain Management business generated $1,696,124 in revenue compared to $764,693 in 2006 as the Company grew from five to ten clinics and revenue per clinic increased.As discussed previously, the Company believes that the Pain Management business represents an opportunity to generate considerable growth.It is a field of healthcare that is vastly under-serviced in Canada.Management believes that strong revenue growth will continue through the fourth quarter and beyond, though no assurance can be given that such growth will in fact be achieved. 2. The Infusion business increased revenues to $1,118,264 from $712,982 in 2006.The 57% increase in the Infusion business was driven by a 40% increase in infusions from 2,691 in the third quarter of 2006 to 3,765 in the same quarter of 2007 and higher average revenue per infusion. Revenue from Healthcare Consulting was $244,210 for the third quarter of 2007 compared to $176,905 for the quarter ended September 30, 2006, an increase of 38%.The division secured certain healthcare consulting contracts during the quarter, increasing its revenues as compared to the same period in 2006.Consulting revenues are non-recurring in nature; there is no assurance that this growth will be continued. GROSS MARGIN Gross margin (revenue less physician and direct costs such as clinic salaries and medical supplies and excluding attributable overheads) increased to $1,730,674 (61%) for the third quarter of 2007, from $1,075,632 for the same period in 2006. Quarter Ended September 30, Gross margin 2007 2006 Staffing Solutions 472,791 410,983 Medical Services 1,073,419 594,139 Healthcare Consulting 184,464 70,510 Total 1,730,674 1,075,632 The Gross Margin from the Staffing business increased to $472,791 from $410,983 in 2006.The increase of 15% was largely driven by an increase in the hourly rate charged to our clients.There was also an increase in the gross margin percentage, 16.4% in 2006 versus 17.5% in 2007. 24 The Gross Margin from Medical Services increased 81%, or $479,280 in the third quarter of 2007 compared to the same period in 2006.As discussed above concerning revenue, this was mainly attributable to (a) the expansion of the Pain management business which generated gross margin of $446,084, an increase of $226,199; and (b) Infusion margin of $627,335, an increase of $253,081.The increase in infusion margin is the result of 40% more infusions and an increase in the average rate per infusion. The Gross Margin from Consulting Services increased 162% for the third quarter of 2007 from $70,510 in 2006 to $184,464 in 2007.The increase is in line with the increase of Consulting Services’ revenues. OPERATING EXPENSES Operating expenses are comprised of both direct and indirect operating expenses.Direct expenses include those costs that are directly related to the operations of the business unit.Indirect expenses include corporate overheads, which are allocated to the divisions, based on the gross margin earned by the division. On an overall basis, operating expenses increased 46%, $555,797 to $1,763,173 for the third quarter of 2007 from $1,207,376 for the quarter ended September 30, 2006.The increase was largely attributable to increased costs associated with the Medical Services unit where costs increased by $516,705, driven by increased business volumes. On a divisional basis, after the allocation of corporate overheads, operating expenses were as follows: Quarter Ended September 30, Operating expenses 2007 2006 Staffing Solutions 384,365 430,725 Medical Services 1,118,405 601,700 Healthcare Consulting 260,403 174,951 Total 1,763,173 1,207,376 AMORTIZATION AND INTEREST Amortization increased from $54,214 for the three months ended September 30, 2006 to $108,331 for the same period in 2007.During the fourth quarter of 2006 and the first nine months of 2007, the Company increased its capital spending on leasehold improvements and equipment associated with its Pain Management centers.Consequently amortization costs increased in the current quarter of 2007 compared to the same period of the previous year. For the three months ended September 30, 2007, the Company earned interest net of bank charges of $10,084, compared to $30,606 in the same period in 2006.When the Company completed its financing in July 2006, the cash on hand in the third quarter of 2006 increased significantly and interest earned on the cash on hand increased accordingly. Interest on long-term debt in the third quarter of 2007 was $20,660 compared to $27,869 in the third quarter of 2006.Certain notes payable were renegotiated as of November 1, 2006.The reduction in interest expense is associated with renegotiation of the notes payable. OTHER EXPENSES Interest expense on the financial liability carried at amortized cost of $3,665 (2006 - $nil) arises as a result of the Company adopting Handbook Section 3855, “Financial Instruments - Recognition and Measurement”.This is a non cash expense. 25 Stock-based compensation expenses were $nil for the third quarter of 2007 compared to $4,648 for the third quarter of 2006.Stock compensation expenses arise when options or warrants, issued to employees or others, vest.In 2006 the costs associated with the extension of certain stock purchase warrants were expensed in the period. INCOME TAXES For the three months ended September 30, 2007 there was no provision for income taxes payable due to the large tax loss carry-forwards available from previous loss years.During the three months ended September 30, 2006, the Company recorded income tax expense of $648,230, which offset an income tax recovery booked in the previous quarter.The Company is liable for income taxes in accordance with Canadian federal and provincial income tax legislation. We do not expect to be liable for significant corporate income tax in Canada in the foreseeable future because we have significant net operating loss carry forwards for Canadian income tax purposes. DISCONTINUED OPERATIONS Family Medical Clinics For the three month period ended September 30, 2007, the Company reported a loss from its Family Medical Clinics of ($57,460) compared to a loss of ($55,448) in the same period in 2006.The Company sold its clinic in Calgary, Alberta during the quarter and is in the process of disposing of its remaining Family Medical Clinic. Government Health Services During the three month period ended September 30, 2007, the Company had income from Government Health Services (the “DND Contract”) of $251 compared to income of $600,772 in the third quarter of 2006.On July 11, 2006, the Company settled outstanding litigation regarding the loss of the DND contract. Pursuant to the settlement, the Company received $CDN2.0 million ($1.8 million). Proceeds of the settlement, net of expenses and income taxes, were recorded as Income from Discontinued Operations by the Company. Nine months ended September 30, 2007 compared to nine months ended September 30, 2006 REVENUE The Company's revenue from continuing operations for the nine months ended September 30, 2007 was $16,180,841 compared to $13,171,167 for the nine months ended September 30, 2006. The increase in revenue during the 2007 period over the comparable 2006 period of approximately 23% was attributable to increased revenues for Medical Services while Staffing Solutions and Healthcare Consulting decreased.Divisional revenues were: Nine months Ended September 30, Revenue 2007 2006 Staffing Solutions 8,074,423 8,199,150 Medical Services 7,513,044 4,143,245 Healthcare Consulting 593,374 828,772 Total 16,180,841 13,171,167 Staffing revenues decreased 2% for the nine months ended September 30, 2007 from 2006.This decrease was attributable to the loss of two contracts earlier in the year. 26 Revenue from the Medical Services division in the first nine months of 2007 increased 81% to $7,513,044 from $4,143,245 in 2006.The increase was driven by: 1. The Company expanded its Pain Management business.For the first nine months of 2007 the Pain Management business generated $4,424,338 in revenue compared to $2,175,540 in 2006 as the Company grew from five to ten clinics.As discussed previously, the Company believes that the Pain Management business represents an opportunity to generate considerable growth.It is a field of healthcare that is vastly under serviced in Canada.It is anticipated that strong revenue growth will continue in the fourth quarter and beyond, though no assurance can be given that such growth will in fact be achieved.. 2. The Infusion business increased to $3,088,706 from $1,967,705 in 2006.The 57% increase in the Infusion business was driven by a 36% increase in infusions from 7,410 in the first nine months of 2006 to 10,052 in the same period of 2007 enhanced by an average increase in revenue per infusion of 16% and an increase in the foreign exchange rate. Revenue from Healthcare Consulting was $593,374 for the first nine months of the year compared to $828,772 for the nine months ended September 30, 2006, a decrease of 28%.Contracts that the Company expected to sign have been delayed and accordingly revenues decreased during the first quarter of the year. GROSS MARGIN Gross margin (revenue less physician and direct costs such as clinic salaries and medical supplies and excluding attributable overheads)) increased to $4,776,290 (31%) for nine month period ended September 30, 2007, from $3,649,801 for the same period in 2006. Nine months Ended September 30, Gross margin 2007 2006 Staffing Solutions 1,303,785 1,467,105 Medical Services 3,058,184 1,710,057 Healthcare Consulting 414,321 472,639 Total 4,776,290 3,649,801 The Gross Margin from the Staffing business decreased to $1,303,785 from $1,467,105 in 2006.The decrease of 11% was the result of a decrease in the gross margin percentage from about 17.9% in 2006 to 16.2% in 2007.The Company has addressed this by increasing its rates in recent months. The Gross Margin from Medical Services increased 79%, or $1,348,127 for the first nine months of 2007 compared to the same period in 2006.As discussed above concerning revenue, this is attributable to (a) the expansion of the Pain management business ($672,673); and (b) increased Infusion volumes ($372,522) and better margin per infusion ($302,932). The Gross Margin from Consulting Services decreased 12% for the first nine months of 2007 from $472,639 in 2006 to $414,321 in 2007.The decrease is less than the reduction of revenue in the division.With reduced business volumes the Company deployed fewer third party consultants on the projects undertaken during 2007, thereby increasing its gross margin percentage. OPERATING EXPENSES Operating expenses are comprised of both direct and indirect operating expenses.Direct expenses include those costs that are directly related to the operations of the business unit.Indirect expenses include corporate overheads, which are allocated to the divisions, based on the gross margin earned by the division. 27 On an overall basis, operating expenses increased 44% ($1,535,649) to $5,001,524 for the first nine months of 2007 from $3,465,875 for the same period in 2006.The increase in expenses is largely attributable to increased costs associated with the Medical Services ($1,442,247). On a divisional basis, after the allocation of corporate overheads, operating expenses were as follows: Nine months Ended September 30, Operating expenses 2007 2006 Staffing Solutions 1,193,845 1,240,984 Medical Services 3,079,510 1,637,263 Healthcare Consulting 728,169 587,628 Total 5,001,524 3,465,875 AMORTIZATION AND INTEREST Amortization increased from $141,148 for the nine months ended September 30, 2006 to $250,154 for the same period in 2007.During the fourth quarter of 2006 and the first nine months of 2007, the Company increased its capital spending on leasehold improvements and equipment associated with its Pain Management centers.Consequently amortization costs increased in the current quarter of 2007 compared to the same period of the previous year. For the nine months ended September 30, 2007, the Company earned interest of $63,474, compared to interest earned of $30,606 for the same period in 2006.When the Company completed the Calian deal in July 2006, its cash position increased substantially. The interest on long-term debt for the period was $89,640 compared to $42,318 for the same period in 2006. The increase relates to charges associated with the Series I Shares.The Series I Shares have been accounted for as a compound financial instrument comprising both a financial liability and equity.The allocation of the proceeds of the Series I Shares was allocated to the two components based on the present value of the future payments on the Series I Shares, discounted at a risk free rate of return that could be earned by the holder of the Series I Shares.The liability is accreted to its full face value through a charge to interest expense over the five year term of the Series I Shares.The costs associated with the Series I Shares are non-cash expenses. OTHER EXPENSES Stock compensation expenses were nil for the nine month period ended September 30, 2007 compared to $93,507 for the same period in 2006.Stock compensation expenses arise when options or warrants, issued to employees or others, vest.In 2006, 1,437,500 share purchase warrants, that were set to expire, were extended by nine months.. Interest expense on the financial liability carried at amortized cost of $12,700 (2006 - $nil) arises as a result of the Company adopting Handbook Section 3855, “Financial Instruments - Recognition and Measurement”.This is a non cash expense. INCOME TAXES For the nine months ended September 30, 2007 and 2006 there was no provision for income taxes payable due to the large tax loss carry-forwards available from previous loss years.The Company pays income taxes in accordance with Canadian federal and provincial income tax legislation. We do not expect to pay significant corporate income tax in Canada in the foreseeable future because we have significant net operating loss carry forwards for Canadian income tax purposes. 28 DISCONTINUED OPERATIONS Family Medical Clinics For the nine month period ended September 30, 2007 the Company reported a loss from its Family Medical Clinics of ($181,879) compared to a loss of ($133,560) in the same period in 2006.The Company sold its clinic in Calgary, Alberta effective August 1, 2007 and is in the process of disposing of its remaining Family Medical Clinic. Government Health Services During the nine month period ended September 30, 2007, the Company had income from Government Health Services (the “DND Contract”) of $3,403 compared to income of $1,314,861 for the same period in 2006.On July 11, 2006, the Company settled outstanding litigation regarding the loss of the DND contract. Pursuant to the settlement, the Company received $CDN2.0 million ($1.8 million). Proceeds of the settlement, net of expenses and income taxes, were recorded as Income from Discontinued Operations by the Company. LIQUIDITY AND CAPITAL RESOURCES As at September 30, 2007, the Company's cash position was $2,178,026 compared to $4,028,128 at December 31, 2006. The Company’s principal source of liquidity is its cash on hand and its cash flow from operations.Historically we have incurred operating losses; however, in fiscal 2006 the Company reported cash flow from operations of approximately $736,000.This arose when the Company received $1,800,000 (Cdn$2,000,000) on the settlement of an outstanding lawsuit.The Company’s working capital position (current assets minus current liabilities) decreased by approximately $1,240,000 in the first nine months of 2007.During this time, the Company continued its expansion of its Pain Management business, by opening five new Pain Management centers.Capital expenditures in the first nine months increased to approximately $970,000 from $180,000 in the nine months ended September 30, 2006. The reduction in the cash position of ($1,850,102) in the first nine months of 2007 resulted from (a) a use of cash from operations of ($180,000); (b) changes to non-cash working capital items of ($850,000); (c) a ($185,000) charge from discontinued operations, comprised of a loss of ($175,000) from discontinued operations and a ($10,000) decrease in working capital from discontinued operations; (d) ($1,095,000) used by the Company in investing activities with respect to the purchase of property, plant and equipment ($970,000) and deferred clinic set-up costs ($125,000) and (e) the repayment of notes payable of ($125,000). The strengthening of the Canadian dollar relative to the US dollar resulted in a positive foreign exchange impact of $585,000. The investing activities largely related to funds used for the acquisition of leasehold improvements at the Company’s Pain Management centers. In the second quarter the Company implemented a cost reduction strategy.It is expected that this initiative will yield annualized cost savings of up to $400,000 once it is fully implemented. The Company believes that cash on hand is adequate to finance our working capital, capital expenditure, and other obligations for the foreseeable future. 29 OFF BALANCE SHEET ARRANGEMENTS The Company is not a party to any off-balance sheet arrangements. ADOPTION OF ACCOUNTING POLICIES Effective January 1, 2007, the Company has adopted the Canadian Institute of Chartered Accountants (“CICA”) Handbook; Section 3855 “Financial Instruments - Recognition and Measurement”; Section 3865 “Hedges”; and Section 1530 “Comprehensive Income”. These accounting standards introduce new requirements for the recognition and measurement of financial instruments, the application of hedge accounting and the reporting of comprehensive income that are designed to harmonize Canadian accounting standards with US and International Financial Reporting Standards. On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that the Company recognize the impact of a tax position in the financial statements if that position is more likely than not of being sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods and disclosure. In accordance with the provisions of FIN 48, any cumulative effect resulting from the change in accounting principle is to be recorded as an adjustment to the opening balance of deficit. The adoption of FIN 48 did not result in a material impact on the Company’s financial position or results of operations. For details of the specific accounting changes and related impacts, refer to Notes 3 and 9 in the unaudited interim consolidated financial statements. Recently Issued Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements. The Company is currently evaluating the potential impact of this statement on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This standard provides companies with an option to report selected financial assets and liabilities at fair value. The Standard’s objective is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. This standard also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007. The Company is currently evaluating the potential impact of this statement on our consolidated financial statements. CRITICAL ACCOUNTING POLICIES AND ASSUMPTIONS The preparation of consolidated financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities during the reporting period.Significant areas requiring the use of estimates relate to:1) the reported amounts of revenues and expenses, 2) the assessment of collection risk associated with accounts receivable, 3) the disclosure of 30 contingent liabilities, and 4) accounting for income taxes.The Company evaluates its estimates on an on-going basis. A description of the Company’s accounting policies is included in the notes to the audited consolidated financial statements and related notes for the year ended December 31, 2006, contained therein. These estimates are based on information that is currently available to the Company and on various other assumptions that it believes to be reasonable under the circumstances.Actual results could vary from those estimates under different assumptions or conditions.The Company believes that the following critical accounting policies affect the more significant judgments and estimates used in the preparation of the consolidated financial statements: • The Company maintains accruals for revenues, physician fees and other direct costs, salaries, benefits, and other costs.Major accruals, revenues and expenses, relate to the accrual of revenue and expenses associated with staffing contracts.These accruals are of a short duration; that is, revenues and expenses are generally known before financial statements are finalized.Based on historical experience the Company’s accruals have proven accurate.Should changes occur in the future, the Company may be required to revise its accrual assumptions. • The Company maintains an allowance for doubtful accounts for estimated losses resulting from fraudulent claims made by patients, the inability of our corporate customers to make required payments, or as a result of a dispute in the invoiced amount.Fraudulent claims arise when patients seek medical care and provide an invalid health card for payment.The introduction of electronic medical records services, which pre-screen patients prior to services being rendered, is rapidly diminishing the Company’s exposure to fraudulent claims by patients.The Company determines the adequacy of its bad debt allowance by continually evaluating individual customer receivables, considering the customer’s financial condition, credit history and current economic and business conditions. If the financial condition of the Company’s customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. Historically losses on uncollectible accounts have not exceeded the Company’s allowances. As of September 30, 2007, the allowance for doubtful accounts was approximately $29,200 (December 31, 2006 - $23,200). • The Company is subject to various claims and legal actions in the ordinary course of its business. These matters include breach of contract or similar matters arising from contractual disputes. The Company’s hospital and healthcare facility clients may also become subject to claims, governmental inquiries and investigations and legal actions to which the Company may become a party relating to services provided by its professionals. From time to time, and depending upon the particular facts and circumstances, the Company may be subject to indemnification obligations under its contracts with its hospital and healthcare facility clients relating to these matters.As mentioned, the Company is unable to determine its potential exposure regarding these lawsuits at this time.Similarly, the Company has other contingent liabilities that pertain to amounts potentially owing to government authorities.The Company continues to evaluate the probability of an adverse outcome and will provide accruals for such contingencies as required. The Company is currently not aware of any other such pending or threatened litigation or similar contingency that it believes is reasonably likely to have a material adverse effect on it. If the Company becomes aware of such claims against it, it will evaluate the probability of an adverse outcome and provide accruals, as required, at that time. • The Company is required to estimate the amount of tax payable for the current year and the future income tax assets and liabilities recorded in the financial statements accounts for future tax consequences of events that have been reflected in its financial statements.Significant management judgment is required to assess the timing and probability of the ultimate tax impact.The Company records valuation allowances on future tax assets to reflect the expected realizable future tax benefits.Actual income taxes could vary from these estimates due to future changes in income tax law, changes in the jurisdictions in which the Company operates, the inability to generate sufficient future taxable income or unpredicted results from potential examinations or determinations of each year’s liability by the taxing authorities. 31 • Valuation allowances primarily relate to potential future tax assets arising from accounting amortization claimed in excess of tax depreciation and tax losses carried forward.Management must assess both positive and negative evidence when determining whether it is more likely than not that future tax assets will be recoverable in future periods.Based on this assessment, a valuation allowance must be established where management has determined, based on current facts and reasonable assumptions, that such future tax assets will not likely be realized by the Company.Realization is based on the Company’s ability to generate sufficient future taxable income.The Company intends to maintain a valuation allowance against its future tax assets until sufficient positive evidence exists to support its reversal.Changes in material assumptions can occur from period to period due to the aging of prior year’s losses, the cumulative effect of current period taxable income and other sources of positive and negative evidence.If these changes in material assumptions were to provide sufficient positive evidence, the Company could record the net benefit of $9.5 million, or a portion thereof, as a recovery of income taxes in the period when realization becomes more likely than not and a corresponding increase in net future income tax assets. The Company has historically applied the dual approach in quantifying financial statement misstatements in all prior periods.As such, no cumulative adjustment was required. ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There are no financial instruments that are sensitive to changes in interest rates or exposed to foreign currency exchange gains/losses. ITEM 4: CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures: Our management with the participation of our principal executive officer and principal financial officer has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) pursuant to Rule 13a-15c under the Exchange Act as of the end of the period covered by this Annual Report on Form 10-K. We have undertakensignificant efforts to establish a framework to improve internal controls over financial reporting. We committed considerable resources to design, implement and document our internal controls. In performing the assessment, our management believes that these efforts have improved our internal controls over financial reporting.Further, management believes that it has remedied a previously identified material weakness in internal control over financial reporting with respect to the segregation of incompatible duties by removing financial application access rights to one of the senior financial officers, which access was previously creating a segregation of duties deficiency. Changes in Internal Control over Financial Reporting: There was no change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the period covered by this Annual Report on Form 10-Q that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. 32 PART II:OTHER INFORMATION ITEM 1A.RISK FACTORS There have been no material changes in our risk factors from those disclosed in our 2006 Annual Report on Form10-K. ITEM 6. EXHIBITS Exhibit 31.1Rule 13a-14(a)/15d-14(a) Certification of the Chief Executive Officer of the Company. Exhibit 31.2Rule 13a-14(a)/15d-14(a) Certification of the Chief Financial Officer of the Company. Exhibit 32.1Section 1350 Certification of Chief Executive Officer Exhibit 32.2Section 1350 Certification of Chief Financial Officer. 33 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MED-EMERG INTERNATIONAL INC. (Registrant) Authorized Officer: By: /s/ Dr. Ramesh Zacharias Ramesh Zacharias Chief Executive Officer Date: November 14, 2007 Principal Financial and Accounting Officer: By: /s/ William Danis William Danis Chief Financial Officer Date: November 14, 2007 34
